DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-12: These claims recite steps and therefore, is a process. The claim(s) recite(s) “obtaining…, calculating…“sending…. And “producing…The steps listed before, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “tracking system”, “core system”, “instrument” and “evaluation system”.  That is, other than reciting ““tracking system”, “core system”, “instrument” and “evaluation system” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “tracking system”, “core system”, “instrument” and “evaluation system” language, the claim encompasses a person receiving date, providing predictions, generating information and displaying information. The mere nominal recitation of by a “tracking system”, “core system”, “instrument” and “evaluation system” does not take the claim limitations out of the mental process grouping.  These claims recite purely mental processes.  All limitations are either obtaining information, making a calculation, sending/transferring from one thing to another and producing/giving feedback which can all be done in the human mind or via paper and pen.  Step 2A Prong Two: The claim recites the additional elements of 1) using a “tracking system”, “core system”, “instrument” and “evaluation system” to carry out the method.  This judicial exception is not integrated into a practical application because the limitations can be performed in the mind or an act performed by a human. The “tracking system”, “core system”, “instrument” and “evaluation system” in the steps are recited at a high level of generality.  These elements are no more than mere instructions to apply the exception using generic components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea.  Step 2B: As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using generic components.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception using generic components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  No, the claims do not provide an inventive concept (significantly more than the abstract idea).  The claim is ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-10 & 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert (U.S. Publication Number 2006-0019228) in view of Eped (JP 2009-294326 A).
Referring to claims 1 & 7, Robert discloses obtaining from a tracking system, by a core system, a location of an instrument, the location of the instrument having an orientation and a position (claims 1 & 9); obtaining, by the core system, a location of a target, the target having a surface, the location of the target having an orientation and a position (claims 1 & 9).  Robert does not disclose calculating an angulation angle, by the core system, based upon the orientation of the instrument and the orientation of the target surface; sending the angulation angle, by the core system, to an evaluation system; and producing angulation angle feedback information by the evaluation system.  However, the calculating step is a mere design choice considering that displacement and angle measuring systems have been known from robotics which detect and record displacements and rotations of tools (paragraph 17 of Robert).  Further, Eped teaches tracking movements (paragraph 11 and Fig. 1) and calculating an angulation angle, by the core system, based upon the orientation of the instrument and the orientation of the target surface; sending the angulation/adaption angle, by the core system, to an evaluation system; and producing angulation/adaption angle feedback information by the evaluation system (Fig. 1 and paragraph 11 – detecting a position or an angle).  Therefore, it would have been obvious to further track movements and calculating angles by being able to detect a position or an angle of a hand tool.
Referring to claims 2 & 8, Robert, as modified by Eped, teaches further comprising: determining a tooth-centerline, by the core system, based upon the location of the target; determining a surface-centerline, by the core system, based upon the location of the instrument (200, paragraph 30 and Fig. 1 of Eped); calculating a centerline angle, by the core system, based upon the surface-centerline and the tooth-centerline (200, paragraph 30 and Fig. 1 of Eped); sending the centerline angle, by the core system, to the evaluation system (200, paragraph 30 and Fig. 1 of Eped); and producing centerline angle feedback information, by the evaluation system (200, paragraph 30 and Fig. 1 of Eped).
Referring to claims 3 & 9, Eped teaches further comprising: determining at least one tooth-facet plane or vector, by the core system, based upon the location of the instrument (200, 300, paragraph 16 & Fig. 1); determining a motion path of the instrument, by the core system, based on the location of the instrument and the at least one tooth-facet plane or vector (200, 300, paragraph 16 & Fig. 1); sending the location of the instrument and the motion path of the instrument, by the core system, to the evaluation system (200, 300, paragraph 16 & Fig. 1); and producing instrument location feedback and instrument motion path feedback information by the evaluation system (200, 300, paragraph 16 & Fig. 1).
Referring to claims 4 & 10, Robert discloses further comprising: determining, by the core system, an active tip based on the location of the instrument and the location of the target (paragraph 17). 
Referring to claim 13, Robert discloses a dental hygiene and periodontal hand instrumentation (claims 6 & 9, tool 4, tooth 2, paragraphs 30 & 38 and Fig. 1); a core system in communication with the tracking system (claims 6 & 9, tool 4, tooth 2, paragraphs 30 & 38 and Fig. 1); a tracking system in communication with the instrument sensor and an evaluation system in communication with the core system (claims 6 & 9, tool 4, tooth 2, paragraphs 30 & 38 and Fig. 1). Robert does not explicitly disclose an instrument sensor for determining a position and orientation of the instrument.  However, it is virtually suggested by Eped that an optical positioning module tracks movement between a hand tool and an operating area be detecting a position or an angle of a hand tool sleeve (paragraph 11 and Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include detecting a position in order to detect the angle at which the tool should be inserted.
Referring to claim 14, Eped teaches wherein the instrument sensor is secured to the instrument (paragraph 11 and Figure 1).
Referring to claim 15, Eped teaches wherein the instrument sensor is an optical sensor, and the instrument includes an optical target for the optical sensor (paragraph 11 and Figure 1).
Referring to claim 16, Robert discloses further comprising: a target in communication with the tracking system, wherein the target has at least one tooth, the at least one tooth has a plurality of facets (paragraph 30 & Fig. 1). 
Claim(s) 5-6, 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert/Eped and further in view of Zimmer (U.S. Publication Number 2014-0154655).
Referring to claims 5 & 6, 11 & 12, Robert/Eped discloses the method according to claim 1, wherein an accelerometer is secured to the instrument, the tracking system having an accelerometer detector, further comprising: installing at least one piece of calculus on the target; sensing, by the tracking system, a vibration from the instrument being contacted with the target; sending the vibration, by the tracking system through the core system, to the evaluation system; and producing calculus detection feedback information by the evaluation system and wherein a force sensor is secured to the target, the tracking system having a force sensor detector, further comprising: sensing, by the tracking system, a pressure from the target being contacted with the instrument; sending the pressure, by the tracking system through the core system, to the evaluation system; and producing pressure detection feedback information by the evaluation system.  However, it is a mere design to create a digital surgical guide that provide force (see paragraph 0063).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed in order to apply the correct amount of force to the implant and/or drill site.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715